People v Hamilton (2022 NY Slip Op 06940)





People v Hamilton


2022 NY Slip Op 06940


Decided on December 7, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 7, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
REINALDO E. RIVERA
CHERYL E. CHAMBERS
LINDA CHRISTOPHER, JJ.


2007-00843
 (Ind. No. 327/05)

[*1]The People of the State of New York, respondent,
vRohan Hamilton, appellant.


Rohan Hamilton, Walkill, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Anthea H. Bruffee of counsel), for respondent.
Patricia Pazner, New York, NY (Alexis A. Ascher of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 20, 2009 (People v Hamilton, 66 AD3d 921), affirming a judgment of the Supreme Court, Kings County, rendered January 11, 2007.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
CONNOLLY, J.P., RIVERA, CHAMBERS and CHRISTOPHER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court